HAWKINS, J.
Conviction is for possessing intoxicating liquor for the purpose of sale; punishment being two years in the penitentiary.
There were no objections to the charge of the court, and no bills of exception are found complaining of any proceeding during the trial.
The evidence supports the verdict. It is not necessary to here set it out.
The court sentenced appellant to two years in the penitentiary, thereby inadvertently depriving him of the indeterminate sentence. Article 775, Code Cr. Proc. 1925. The sentence is corrected to read that appellant shall be imprisoned in the penitentiary for not less than one nor more than two years.
As thus reformed, the judgment is affirmed.